Citation Nr: 0602284	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  02-18 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran served on active duty from September 1990 to 
September 2000.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 2002 by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A decision-remand by the Board dated August 2, 2004, found 
that, since a prior final disallowance in September 2000 by 
the RO of the veteran's claim of entitlement to service 
connection for bilateral pes planus with plantar fasciitis, 
new and material evidence sufficient to reopen the claim had 
been received and remanded that claim for further development 
of the evidence.  While the case was in remand status, a 
rating decision in August 2005 granted entitlement to service 
connection for bilateral plantar fasciitis.  Service 
connection for bilateral pes planus was not granted, and the 
case was returned to the Board in September 2005 for further 
appellate review on the issue of entitlement to service 
connection for bilateral pes planus.


REMAND

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  See 
38 C.F.R. § 3.306(a), (b) (2005).

During the pendency of this appeal, the regulation governing 
the presumption of soundness and aggravation was revised, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (to be codified at 38 C.F.R. § 3.304(b)).  The amended 
regulation conforms to the Federal Circuit precedent in 
Wagner v. Principi, 370 F.3d. 1089, 1096 (Fed. Cir. 2004), 
requiring that VA, rather than the claimant, bear the burden 
of proving that the disability at issue preexisted entry into 
service, and that the disability was not aggravated by 
service, before the presumption of soundness on entrance into 
active service may be rebutted.  On remand, the RO must 
consider the amended regulation.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), 
which are applicable to this appeal, provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

The Court has also held that a remand by the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders, see Stegall v. West, 11 Vet. App. 
268, 271 (1998) and that VA's duty to assist is breached when 
VA does not conduct a supplemental examination recommended by 
its own physician,  see Hyder v. Derwinski, 1 Vet. App. 221, 
225 (1991).  

In this case, the Board's August 2004 decision-remand 
contained a remand order that the veteran should be afforded 
a VA podiatric examination of her feet and that the examining 
podiatrist, after review of the pertinent records in the 
veteran's claims file, to include her service medical records 
and the report and opinion of a private podiatrist dated in 
October 2001, and a clinical interview and examination of the 
veteran, should render a medical opinion on the question of 
whether the veteran's bilateral pes planus, which pre-existed 
her active military service, increased in severity during her 
ten years of service beyond the natural progression of the 
disorder and that the examining podiatrist should be informed 
that an increase in severity of a disease in service means a 
permanent increase in the underlying condition itself as 
contrasted to a temporary worsening of symptoms.  

In accordance with the Board's August 2004 remand order, the 
veteran underwent an examination of her feet by a VA 
podiatrist in August 2005.  In response to the question posed 
by the Board whether the veteran's bilateral pes planus, 
which pre-existed her active military service, increased in 
severity during her ten years of service beyond the natural 
progression of the disorder, the examining VA podiatrist 
stated as follows: "In my opinion, her flexible medial arch 
would have given her these symptoms that she is now 
experiencing with most of any job that she had.  She has a 
type of foot that with age will continue to give her trouble 
and perhaps increase in discomfort."  

The Board notes that the statement by the examining VA 
podiatrist in his August 2005 report of examination did not 
provide either an affirmative answer or a negative answer to 
the medical question posed to him in the Board's August 2004 
remand order, which was whether the veteran's bilateral pes 
planus, which pre-existed her active military service, 
increased in severity during her ten years of service beyond 
the natural progression of the disorder.  A medical opinion 
on that question is necessary to decide this appeal, see 
38 C.F.R. § 3.159(c)(4) (2005), and the failure by the 
examining VA podiatrist in his August 2005 examination report 
to provide the requested medical opinion requires that this 
case again be remanded so that the necessary opinion may be 
obtained.  See Stegall, supra.   

Furthermore, in the report of the August 2005 VA podiatric 
examination, the examiner noted that the veteran's private 
treating podiatrist had reported in October 2001 that a CT 
scan of the veteran's feet had revealed a possible "tarsal 
collision" but that VA X-rays and his examination of the 
veteran's feet in August 2005 did not reveal such a 
condition.  The Board notes that the veteran's private 
treating podiatrist reported in October 2001 that a CT scan 
of the veteran's feet had revealed "possible tarsal 
coalition", not possible tarsal collision, and the use of 
the word "collision" in the report of the VA August 2005 
feet examination thus appears to have been a transcription 
error.  

The VA examining podiatrist in August 2005 recommended that 
the report of the CT scan of the feet to which the private 
podiatrist referred in his October 2001 statement be obtained 
or that the veteran be afforded a VA CT scan of her feet.  
The VA examiner stated that, if in the veteran's case a CT 
scan shows that she has tarsal coalition of her feet, such 
tarsal coalition would be a congenital problem and her 
current symptomatology of the feet would be expected.  The 
Board finds that the recommendation of the VA examining 
podiatric physician that a supplemental diagnostic study (CT 
scan) of the veteran's feet be performed for the purpose of 
determining the nature of her current pes planus is another 
reason that this case must be remanded for further 
development action.  See Hyder, supra.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact Jesse B. Burks, 
DPM, a private podiatrist in Arkansas 
whose office addresses appear on his 
report of record dated in October 2001, 
and request that he provide all pertinent 
treatment records, including a copy of 
the CT scan of the veteran's feet to 
which he referred in his October 2001 
report.   

2.  The RO should arrange for the veteran 
to be scheduled for a VA podiatric 
examination by the VA podiatrist who 
conducted the August 2005 VA podiatric 
examination, if he is available, or by 
another podiatrist with the requisite 
training and experience, to determine 
whether the veteran's pes planus which 
pre-existed her active military service 
was congenital or acquired and to provide 
an opinion on the question of whether the 
veteran's bilateral pes planus, which 
pre-existed her active military service, 
increased in severity during her ten 
years of service beyond the natural 
progression of the disorder.  The RO 
should inform the examiner that an 
increase in severity of a disease in 
service means a permanent increase in the 
underlying condition itself as contrasted 
to a temporary worsening of symptoms.  
Prior to diagnosing the veteran's current 
bilateral foot disorder and reporting his 
or her medical opinion on the question 
posed above, the examiner must  review 
the pertinent records in the veteran's 
claims file, to include her service 
medical records and the report and 
opinion of the private podiatrist dated 
in October 2001, conduct a clinical 
interview and physical examination of the 
veteran's feet, order a VA CT scan of the 
veteran's feet and any other indicated 
diagnostic studies, and review the CT 
scan and any other diagnostic studies 
obtained.  A rationale must be provided 
for the opinions expressed.    

3.  The RO should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record and with 
consideration of the regulatory 
amendments to 38 C.F.R. § 3.304(b).  If 
the benefit sought on appeal is not 
granted, the veteran and her 
representative should be provided with an 
appropriate supplemental statement of the 
case.  The veteran and her representative 
should be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 

